DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:
Claim 2, lines 1-2 state “…a tube length of the tube element less than a tube length…”, but should be amended to state –a tube length of the tube element is less than a tube length—
Claim 7, line 4 states “…the piston tub…”, but should be amended to state –the piston tube—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Under 35 U.S.C. 112(a), if a claim recites “A and/or B”, the specification must sufficiently describe and enable A alone, B alone, AND A and B together.
Therefore, Claims 3-4 and 6 fail to comply with the written description requirement for the reasons found below in the 112(b) rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, line 3 uses the relative terminology “in particular”, and therefore renders the claim indefinite, as the relative terminology leads to confusion about whether all of the written limitations in the claim are being claimed, or whether only the limitations referred to “in particular” are being claimed. See MPEP 2173.05(b)

Under 35 U.S.C. 112(b), if a claim recites “A and/or B”, the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification.

Therefore, regarding Claim 3, the “and/or” phrasing recited on line 3 is indefinite, as the limitations “the inner diameter of the tube element is greater than an outside diameter of the piston tube”, and “the tube element is fixed at a predefined position” are the same embodiment and therefore are not mutually exclusive claim limitations, so while A and B together are definite, A alone or B alone is not definite.
Also, regarding line 5 of Claim 3, the recitation of “A and/or B and/or C” is indefinite, as the tube element can be fixed on the piston tube via a non-positive, material, OR positive connection, but cannot be fixed on the piston tube via a non-positive, material, AND positive connection.

Regarding Claim 4, the “and/or” phrasing recited on line 3 is indefinite, as the limitations “the tube element is a fastening clip”, and “the tube element has a fastening tab” are the same embodiment and therefore are not mutually exclusive claim limitations, so while A and B together are definite, A alone or B alone is not definite. 

Regarding Claim 6, all of the “and/or” phrasings recited are indefinite, as the respective limitations for the respective and/or phrasings are not mutually exclusive claim limitations. So for the respective circumstances, while A and B together are definite, A alone or B alone is not definite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohmler (US 5664807).
Regarding Claim 1, Bohmler teaches a safety belt arrangement for a vehicle, comprising: a belt force limiting unit that is constructed as a piston/cylinder assembly having a piston tube (56) and having a piston (54), which in an event of a belt force being limited is displaceable (Column 3, lines 1-11) in the piston tube about a force limiting path while expanding and plastically deforming the tube, the belt force exerted on a vehicle occupant being limited to a predefined force level (due to the deforming tube); and at least one tube element (64) to set a force level course (see fig. 5b) over the force limiting path, the at least one tube element being adapted to be pushed telescopically (Column 3, lines 11-13) onto the piston tube to form a double tube structure.

Regarding Claim 2, Bohmler teaches the safety belt arrangement, wherein a tube length of the tube element (64) is less (see fig. 5a) than a tube length of the piston tube (56), so that the piston tube has at least one tube section enclosed by the tube element and at least one tube section not covered by the tube element.

Regarding Claim 3, Bohmler teaches the safety belt arrangement, wherein an inner diameter of the tube element (64) is greater than an outer diameter of the piston tube (56) by a slight play, and/or that in particular the tube element is fixed at a predefined axial position on 
Note: if a claim recites “A and/or B“,  The prior art may teach A alone, B alone, OR A and B together to meet the requirement for anticipating or rendering obvious the elements associated with “and/or” in the claim.

Regarding Claim 4, Bohmler teaches the safety belt arrangement, wherein the tube element is a fastening clip, which peripherally surrounds the piston tube at a predefined axial position, and/or the tube element (64) has a fastening tab (Column 3, 13-16; see the attachment with 66) projecting radially outwards, via which the tube element is adapted to be fastened (by 66 and 68) to an adjoining component of the vehicle body.

Regarding Claim 6, Bohmler teaches the safety belt arrangement, wherein an inner and/or outer peripheral side of the piston tube (56) is formed with a constant inner and outer diameter and/or in a smooth cylindrical manner over its entire tube length, and/or that the inner and/or outer peripheral side of the tube element (64) is formed with a constant inner (the inner diameter of the tube element is constant) and outer diameter and/or in a smooth cylindrical manner over its entire tube length.

Regarding Claim 7, Bohmler teaches the safety belt arrangement, wherein, for a progressive force level course, the tube element is positioned on the piston tube at an end of the force limiting path or, for a degressive force level course (see fig. 5b; the solid-lined course), 
Note: in order to reject the claim above, only a single one of the force level course limitations is required to be rejected due to the way the limitations are written (using the “or” phrasing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bohmler (US 5664807) in view of Warner (US 20150232060).
Regarding Claim 8, Bohmler teaches the safety belt arrangement, wherein, a vehicle-side safety belt buckle (50), which is fastened via a cable element (52) and via the belt force 
But, Bohmler does not explicitly teach a belt tongue in detachable connection with the vehicle-side safety belt buckle.
Warner teaches a safety belt arrangement for a vehicle, wherein a vehicle-side safety belt buckle (30) is in detachable connection with a belt tongue (24).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Bohmler in view of the teachings of Warner to include a belt tongue to detachably connect with the vehicle-side safety belt buckle, as it is well-known in the art to do so, and also the belt tongue would allow the passenger of the vehicle to detach the safety belt from the buckle, allowing the passenger to exit the vehicle without being tangled with the safety belt arrangement (Warner, Par [0034], lines 6-12).

Regarding Claim 9, Bohmler, as modified, teaches the safety belt arrangement, wherein the cable element (Bohmler; 52) is guided via a vehicle body-side fitting (fig. 5a; see the circular fitting deflecting the cable before 58) by cable deflection, and wherein the fitting has a support contour against which in the event of the belt force being limited, the piston tube (56) is adapted to be supported (see the supported side near 58) with its side facing away from the piston (54).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imanaka et al. US 20190071053, Wang US 20040227403, Fohl US 5480190, Yasuda et al. US 5984357, Wier US 5871235, Fohl US 5358275, DE29718659, Foel EP 0614789, Murakami JP 20091029, and Betz et al. US 20020113425.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616